FILED
                           NOT FOR PUBLICATION                                MAY 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50568

              Plaintiff - Appellee,              D.C. No. 3:09-cr-02644-LAB-1

  v.
                                                 MEMORANDUM*
JUAN HERNANDEZ-ORTIZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                        Argued and Submitted May 6, 2011
                              Pasadena, California

Before: NOONAN and PAEZ, Circuit Judges, and KORMAN,** Senior District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, Brooklyn, sitting by
designation.
      Juan Hernandez-Ortiz, native and citizen of Mexico, appeals his conviction

and the sentence imposed for illegal reentry in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.

      The district court did not abuse its discretion in denying Hernandez-Ortiz’s

motion to substitute appointed counsel. Hernandez-Ortiz provided no explanation

for his lack of trust in his attorney, nor could he point to any “striking signs of

serious conflict.” United States v. Mendez-Sanchez, 563 F.3d 935, 944 (9th Cir.

2009) (quoting United States v. Adelzo-Gonzalez, 268 F.3d 772, 778 (9th Cir.

2001)). The record contains no indication that antagonism or hostility on his

attorney’s part limited the effectiveness of her representation, and she fully

supported Hernandez-Ortiz at the hearing on the motion to substitute. See

Adelzo-Gonzalez, 268 F.3d at 779. Moreover, as the district court properly

recognized, a defendant’s “general unreasonableness” does not suffice to show an

“irreconcilable conflict.” Mendez-Sanchez, 563 F.3d at 943, 945 (citations

omitted). The district court did not conclude that Hernandez-Ortiz’s motion was

untimely, and the court’s inquiry was adequate because its “specific and targeted

questions” established that Hernandez-Ortiz’s attorney was competent and capable

of effectively representing him. Adelzo-Gonzalez, 268 F.3d at 778.




                                           2
      The district court’s application of an 8-level increase under U.S.S.G.

§ 2L1.2(b)(1)(C) was proper because Hernandez-Ortiz’s § 496(a) conviction for

receipt of stolen property categorically qualifies as an aggravated felony. See

Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1062 (9th Cir. 2009) (“The full range

of conduct proscribed by California Penal Code section § 496(a) falls within the

generic definition of a theft offense” under 8 U.S.C. § 1101(a)(43)(G).).

      AFFIRMED.




                                         3